Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 19 objected to because of the following informalities:  
line 26 reads “an air spring.” and should read “an air spring;”  
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Coers (US 7520115 B2) in view of Kirsch (US 5431232 A).

Regarding claim 1, Coers discloses a header floatation system (see Fig. 3), comprising: 
a floatation mechanism (spring 116) comprising a first end and a second end opposite the first end; 
a first floatation adjustment array (138) comprising at least a first contact point (three apertures are shown); 
a floatation mechanism fastener; 
wherein the first floatation adjustment array comprises a third contact point; 

a second floatation adjustment array (134); wherein the first floatation adjustment array is mechanically linked to the first end of the floatation mechanism; 
wherein the second floatation adjustment array is mechanically linked to the second end of the floatation mechanism; and 
wherein the floatation mechanism comprises a tension component chosen from: a coil spring, a torsion spring, and an air spring (116 may be a pneumatic spring, col. 4 line 24).
Coers does not disclose a floatation mechanism mount comprising at least a second contact point, wherein the first end of the floatation mechanism is mechanically linked to the floatation mechanism mount.
In the same field of endeavor, Kirsch discloses a spring (13) attached to an adjustment array (35) via a mount (32) and second contact point (33).
It would be obvious to one of ordinary skill in the art to provide the spring disclosed by Coers with a mount and second contact point, as disclosed by Kirsch, as a way to allow the operator to adjust the spring within the array without completely detaching the spring from the array. 
Regarding claim 2, the combination of Coers and Kirsch discloses the header floatation system of claim 1, wherein the first floatation adjustment array comprises a plurality of contact points; wherein the contact points are holes through which the floatation mechanism fastener is positioned defining an operable height of the first floatation adjustment array; and 
wherein the contact points are arranged in a circumferential, radial or substantially vertical path along a portion of the first floatation adjustment array (see Fig. 3, three holes are provided in a vertical path).
Regarding claim 5, the combination of Coers and Kirsch discloses the header floatation system of claim 1, wherein the header floatation system is adjustable in height in at least a first and a second operable mode; 
wherein in the first operable mode, the floatation mechanism mount and the floatation adjustment array are positionally aligned and operably linked by the floatation mechanism fastener at the first contact point; and wherein in the second operable mode, the floatation mechanism mount and the floatation adjustment array are positionally aligned and operably linked by the floatation mechanism fastener at the third contact point.
Regarding claim 6, the combination of Coers and Kirsch discloses the header floatation system of claim 1, wherein the floatation mechanism is movable to a third operable position at a height sufficient to release all or substantially all tension in the floatation mechanism (fluid can be drained into an accumulator, reducing pressure in the spring, col. 6, lines 48-50).
Regarding claim 7, the combination of Coers and Kirsch discloses the header floatation system of claim 1, wherein the first floatation adjustment array comprises at least two contact points (three apertures are shown); and 
wherein the floatation mechanism mount is movable relative to the first floatation adjustment array such that alignment of at least one contact point of the first floatation adjustment array and at least one contact point of the mount determines a length of the floatation mechanism.
Regarding claim 8, the combination of Coers and Kirsch discloses the header floatation system of claim 1.
Coers does not disclose wherein the first floatation adjustment array comprises a first and second opposite facing protrusions defining a space therebetween, each of the first and second protrusions comprising a plurality of contact points arranged in a circumferential, radial or substantially vertical path adjacent to a leading edge of the first and second protrusions; wherein at least a first set of contact points on the first protrusion are paired and aligned on a substantially horizontal axis with a first set of contact points on the second protrusion at a first height; wherein at least a second set of contact points on the first protrusion are paired and aligned on a substantially horizontal axis with a second set of contact points on the second protrusion at a second height; wherein the floatation mechanism mount is positioned in the space between the first and second protrusions, fixed at a pair of contact points on the first and second protrusions by the fastener, and movable between at least the first and second heights at the first and second set of contact points; and wherein the contact points are holes through which the fastener is positioned to define an operable position.
Kirsch discloses two protrusions (each labeled as 33, see Fig. 9) that form the sides of the adjustment array, wherein the floatation mechanism mount is positioned in the space between the first and second protrusions.
It would be obvious to one of ordinary skill in the art to provide the array disclosed by Coers with two protrusions, as disclosed by Kirsch, as a way of more securely attaching the spring to the header. 
Regarding claim 9, the combination of Coers and Kirsch discloses the header floatation system of claim 1, further comprising an eccentric mount (preload adjuster 139) operably connected to at least either the first or the second end of the floatation mechanism and movable to a plurality of positioned such that moving the eccentric mount from one position to another position adjusts the tension in the floatation mechanism.




Claims 10, 11, 14-16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pruitt (US 4676053 A) in view of Coers (US 7520115 B2) and Kirsch (US 5431232 A).

Regarding claim 10, Pruitt discloses a mower, comprising: 
a tongue (10); and 
a header floatation system; 
wherein the header comprises: 
a trail frame (20); 
a header (26) comprising a cutter bar located generally on the underside of the header; 
a floatation mechanism (32) operably connected to the header at one end of the floatation mechanism and operably connected to the trail frame at an opposite end of the floatation mechanism, 
a floatation mechanism fastener; and 
wherein the floatation mechanism comprises a tension component chosen from: a coil spring, a torsion spring, and an air spring.
Pruitt does not disclose first or second floatation adjustment arrays at each end of the flotation adjustment mechanism.
In the same field of endeavor, Coers discloses a header flotation adjustment mechanism (spring 116) attached to the frame (112) and header (114) via first and second arrays (134, 138).
It would be obvious to one of ordinary skill in the art to provide the mower disclosed by Pruitt with the adjustment arrays disclosed by Coers as a way of more precisely adjusting the flotation force of the header. 
Neither Coers nor Pruitt disclose a floatation mechanism mount mechanically linked to the trail frame or the header and comprising at least a second contact point.
In the same field of endeavor, Kirsch discloses a spring (13) attached to an adjustment array (35) via a mount (32) and second contact point (33).
It would be obvious to one of ordinary skill in the art to provide the spring disclosed by Pruitt with a mount and second contact point, as disclosed by Kirsch, as a way to allow the operator to adjust the spring on the header without completely removing the spring from the mower. 
Regarding claim 11, Pruitt, in view of Coers and Kirsch, discloses the mower of claim 10, wherein the first floatation adjustment array comprises a plurality of contact points; wherein the contact points are holes through which the floatation mechanism fastener is positioned defining an operable height of the first floatation adjustment array; and wherein the contact points are arranged in a circumferential, radial or substantially vertical path along a portion of the first floatation adjustment array (Coers: see Fig. 3, three holes are provided in a vertical path).
Regarding claim 14, Pruitt, in view of Coers and Kirsch, discloses the mower of claim 10, wherein the header is adjustable in height in at least a first and a second operable mode; wherein in the first operable mode, the floatation mechanism mount and the floatation adjustment array are positionally aligned and operably linked by the floatation mechanism fastener at the first contact point; and wherein in the second operable mode, the floatation mechanism mount and the floatation adjustment array are positionally aligned and operably linked by the floatation mechanism fastener at the third contact point.
Regarding claim 15, Pruitt, in view of Coers and Kirsch, discloses the mower of claim 10, wherein the header is movable to a third operable position at a height sufficient to release all of substantially all tension in the floatation mechanism (fluid can be drained into an accumulator, reducing pressure in the spring, col. 6, lines 48-50).
Regarding claim 16, Pruitt, in view of Coers and Kirsch, discloses the mower of claim 10, wherein the first floatation adjustment array comprises at least two contact points; and wherein the floatation mechanism mount is movable relative to the trail frame such that alignment of at least one contact point of the first floatation adjustment array and at least one contact point of the mount determines the length of the floatation mechanism.
Regarding claim 18, Pruitt, in view of Coers and Kirsch, discloses the mower of claim 10, wherein the header further comprises first and second lateral ends and a set of flotation mechanisms at each end (see Fig. 1, springs 32 are located on the left and right sides of the mower). 
Regarding claim 19, Pruitt discloses a method of adjusting a mower comprising: 
a header floatation system comprising: 
a trail frame (20); 
a header (26) comprising a cutter bar generally located on the underside of the header; 
a floatation mechanism (32) operably connected to the header at one end of the floatation mechanism and operably connected to the trail frame at an opposite end of the floatation mechanism; 
a floatation mechanism fastener; and
wherein the floatation mechanism comprises a tension component chosen from: a coil spring, a torsion spring, and an air spring, 
Pruitt does not disclose first or second floatation adjustment arrays at each end of the flotation adjustment mechanism.
In the same field of endeavor, Coers discloses a header flotation adjustment mechanism (spring 116) attached to the frame (112) and header (114) via first and second arrays (134, 138).
It would be obvious to one of ordinary skill in the art to provide the mower disclosed by Pruitt with the adjustment arrays disclosed by Coers as a way of more precisely adjusting the flotation force of the header. 
Neither Coers nor Pruitt disclose a floatation mechanism mount mechanically linked to the trail frame or the header and comprising at least a second contact point.
In the same field of endeavor, Kirsch discloses a spring (13) attached to an adjustment array (35) via a mount (32) and second contact point (33).
It would be obvious to one of ordinary skill in the art to provide the spring disclosed by Pruitt with a mount and second contact point, as disclosed by Kirsch, as a way to allow the operator to adjust the spring on the header without completely removing the spring from the mower. 

Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pruitt in view of Coers and Kirsch and further in view of Totten (US 20160014963 A1).

Regarding claim 17, Pruitt, in view of Coers and Kirsch, discloses the mower of claim 10, wherein the header further comprises: a skid shoe (26a); a skid shoe mount comprising at least a fourth contact point (see Fig. 2), wherein the skid shoe mount is mechanically linked to the header, wherein the skid shoe is mechanically linked to the cutter bar by at least one pivot point. 
Pruitt does not disclose a skid shoe adjustment array comprising at least a fifth contact point; and a skid shoe fastener; wherein the skid shoe adjustment array is mechanically linked to the skid shoe; and wherein the skid shoe fastener is positioned adjacent to, on, or through at least the fourth or fifth contact points aligning contact between the skid shoe mount and the skid shoe array in a first operable skid shoe mode.
In a similar header, Totten discloses a skid shoe (142, see Fig. 8) connected to a header via an array of contact points (174, 176).
It would be obvious to one of ordinary skill in the art to provide the skid shoe mount disclosed by Pruitt with the adjustment array disclosed by Totten as a way of more precisely adjusting the flotation force of the header.
Regarding claim 20, Pruitt, in view of Coers and Kirsch, discloses the method of claim 19, wherein the header further comprises: a skid shoe (26a); a skid shoe mount comprising at least a fourth contact point (see Fig. 2), wherein the skid shoe mount is mechanically linked to the header, wherein the skid shoe is mechanically linked to the cutter bar by at least one pivot point.
In a similar header, Totten discloses a skid shoe (142, see Fig. 8) connected to a header via an array of contact points (174, 176).
It would be obvious to one of ordinary skill in the art to provide the skid shoe mount disclosed by Pruitt with the adjustment array disclosed by Totten as a way of more precisely adjusting the flotation force of the header.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE IVY RUNCO whose telephone number is (469)295-9123.  The examiner can normally be reached on 8-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/               Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                         



/M.I.R./               Examiner, Art Unit 3671